Opinion issued July 19,  2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00223-CV



CRAIG BRADLEY LOVE,  Appellant

V.

PAULA KAY LOVE,  Appellee



On Appeal from the 247th District Court
Harris County, Texas
Trial Court Cause No. 2005-73555



MEMORANDUM OPINION	Appellant Craig Bradley Love has neither established indigence, nor paid all
the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent), 20.1 (listing requirements for establishing indigence); see also Tex.
Gov't Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon 2006) (listing fees in court
of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant Craig Bradley Love did
not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
	The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Bland.